Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not second movement operational setting claim 1, first off-board control unit in claim 4, second off-board control unit in claim 8, onboard communication device in claims  9 and 19. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “second movement operational setting” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed function of change of movement of one or more non-lead vehicles in the vehicle system and automatically changed based on communicating the one ore more second or third signal. There is no disclosure of any particular structure, either explicitly or inherently, to perform said function. The use of the term “automatically” is not adequate structure for performing the change in operation because it does not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, the term “automatically” refers to without a human intervention can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which filter structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 8 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of controlling the vehicles based on the 
Claims 2-9 are rejected under 35 U.S.C. 112 for being dependent on claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper (2014/0188307).

	Regarding claim 1, Cooper discloses a system (FIG. 1, “vehicle system”) comprising: 
	one or more processors (abstract, “controller”) configured to communicatively link a first off-board control unit with an onboard communication device (abstract, “The controller is configured to direct the first wireless communication device to switch between operating in an off-board communication mode and an onboard communication mode. When the first wireless communication device is operating in the off-board communication mode, the device is configured to receive remote data signals from a location that is disposed off-board of the vehicle system”) disposed onboard a first propulsion-generating vehicle (¶0020, “ two or more wireless communication devices disposed onboard the propulsion-generating vehicle 104”), 
	wherein the one or more processors (abstract, “controller”) also are configured to receive a first signal communicated from the first off-board control unit to the onboard communication device (abstract, “ the device is configured to receive remote data signals from a location that is disposed off-board of the vehicle system”. Abstract, “a first wireless communication device disposed onboard a vehicle system”), 
	the first signal dictating a change in a first movement operational setting of the first propulsion-generating vehicle (¶0034, “when a remote data signal is received by the remote wireless communication device 206, the communication device 206 conveys the signal to the controller 210. In response, if the remote data signal is a control signal to decrease the speed of the vehicle system 202, the controller 210 is configured to signal the propulsion system 214 to increase braking efforts accordingly.”), and wherein the one or more processors also are configured to receive a second signal communicated from the first off-board control unit to the onboard communication device (¶0051, “ the default communication mode is off-board… shows the types of signals received by the remote wireless communication device 206 and the communication mode of the remote device 206 over a period of time ”. FIG. 3 shows different signals being received i.e. remote, local), the one or more processors (abstract, controller), configured to send one or more of the second signal or a third signal based on the second signal from the onboard communication device (¶0051 and FIG. 3 show how the wireless devices transmits different signals based on the communication mode and received signals. For example, when remote and local signals are received, the wireless devices only transmits remote signals from t0 to t3, and when local signals are received from t3 to t4, the devices transmits local signals, and when local and remote signals are received from t4 tot5, the device only transmits remote signals. Examiner construes FIG. 3 an ¶0051 such that the signals being transmitted based on the received signals) to a second propulsion-generating vehicle that is separate from the first propulsion-generating vehicle (¶0057, “Using the remote communication device 106 to communicate local signals between propulsion-generating vehicles 104 disposed along the vehicle system”, FIG. 1 shows propulsion generating vehicles 104A-104C that are separate from each other), wherein a second movement operational setting of the second propulsion- generating vehicle is configured to be automatically changed responsive to communicating the one or more of the second signal or the third signal (¶0024, “ local data signals are communicated between propulsion-generating vehicles 104 on the vehicle system 102. The local data signals may contain embedded control signals to coordinate tractive efforts and braking efforts among the propulsion-generating vehicles 104”, ¶0034, “ In response, if the remote data signal is a control signal to decrease the speed of the vehicle system 202, the controller 210 is configured to signal the propulsion system 214 to increase braking efforts accordingly”) from the onboard communication device to the second propulsion-generating vehicle via the communication device onboard the first propulsion-generating vehicle (¶041, “When the remote wireless communication device 206 is in the onboard communication mode, .. the remote wireless communication device 206 may transmit a first type of local data signal while the local wireless communication device 208 transmits a second type, and each type may be used by the controller 210 to control different operations of the propulsion-generating vehicle 204”, FIG. 4, step 402, “listen for remote signals”, step 412, “use local signals to control operations of vehicle system”).
	Regarding claim 2, Cooper discloses wherein the onboard communication device is included in a distributed power system formed from at least the first propulsion-generating vehicle (¶0024, “the local data signals may be DP signals sent between lead and remote units to allocate power outputs for tractive and braking efforts among the propulsion-generating vehicles 104 on the vehicle system 102 when the total power output is distributed.”).  
	Regarding claim 3, Cooper discloses wherein the first movement operational setting and the second movement operational setting include one or more of a speed, a throttle setting, or a brake setting (¶0034, “if the remote data signal is a control signal to decrease the speed of the vehicle system 202, the controller 210 is configured to signal the propulsion system 214 to increase braking efforts accordingly”).  
	Claim 10 is rejected using the same art and rationale used to reject claim 1.
	Claim 11 is rejected using the same art and rationale used to reject claim 2.
	Claim 13 is rejected using the same art and rationale used to reject claim 3.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (2014/0188307) in view of Paulino (2017/0277845). 

	Regarding claim 4, Cooper does not explicitly disclose wherein the first off-board control unit is configured to concurrently control different movements of the first propulsion-generating vehicle and the second propulsion-generating vehicle.
	 Paulino teaches wherein the first off-board control unit is configured to concurrently control different movements of the first propulsion-generating vehicle and the second propulsion-generating vehicle (¶0025, “ the devices 110 can select two or more (but less than all) of the consists 108 and independently control the tractive efforts and/or braking efforts provided by the propulsion-generating vehicles 104 in the selected consists 108 at the same time (e.g., concurrently or simultaneously).”).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art prior to the filing date of the application to have modified the vehicle system of controlling multiple vehicles as disclosed by Cooper by incorporating concurrently control different movements of multiple vehicles as taught by Paulino in order to sufficiently generate tractive effort to control the leading locomotive particularly at difficult places such as tunnels or incline.
	Claim 12 is rejected using the same art and rationale used to reject claim 4.


Claim5 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (2014/0188307) in view of Lee (2011/0267184). 

	Regarding claim 5, Cooper does not explicitly disclose wherein the first off-board control unit is configured to receive image data representative of an area ahead of a direction of travel of one or more of the first propulsion-generating vehicle or the second propulsion-generating vehicle.
(¶0171, “image, which corresponds to the area in which the distance between the vehicle outline and the boundary line is less than the preset distance value, can be displayed on the display unit 603, thereby preventing beforehand damages on a vehicle due to a crash with an obstacle.”).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art prior to the filing date of the application to have modified the vehicle system of controlling multiple vehicles as disclosed by Cooper by incorporating the step of receiving images data as taught by Lee in order to enhance the safety of the locomotive by alerting operators of possible or imminent crash. 
	Regarding claim 14, Cooper does not explicitly disclose receiving image data representative of an area ahead of a direction of travel of one or more of the first propulsion-generating vehicle or the second propulsion-generating vehicle; visually presenting the image data on an electronic display of the firs off-board control unit.
	Lee teaches wherein the first off-board control unit is configured to receive image data representative of an area ahead of a direction of travel of one or more of the first propulsion-generating vehicle or the second propulsion-generating vehicle (¶0171, “image, which corresponds to the area in which the distance between the vehicle outline and the boundary line is less than the preset distance value, can be displayed on the display unit 603, thereby preventing beforehand damages on a vehicle due to a crash with an obstacle.”); visually presenting the image data on an electronic display of the firs off-board control unit (abstract, “A display unit is configured to display the alert image.”)
	Accordingly, it would have been obvious to an ordinary skilled person in the art prior to the filing date of the application to have modified the vehicle system of controlling multiple vehicles as disclosed . 

Claims 6, 9,  15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (2014/0188307) in view of Cooper (2016/0009300)

	Regarding claim 6, Cooper does not explicitly disclose wherein the one or more processors are configured to obtain sensor data from an object detection sensor, the sensor data indicative of a presence of an object ahead of at least one of the first propulsion-generating vehicle or the second propulsion-generating vehicle in a direction of travel of the at least one of the first propulsion-generating vehicle or the second propulsion-generating vehicle, and wherein the one or more processors are configured to prevent the movement of the at least one of the first propulsion-generating vehicle or the second propulsion-generating vehicle toward the object based on the sensor data.
	Cooper  (2016/0009300) teaches wherein the one or more processors are configured to obtain sensor data from an object detection sensor, the sensor data indicative of a presence of an object ahead of at least one of the first propulsion-generating vehicle or the second propulsion-generating vehicle in a direction of travel of the at least one of the first propulsion-generating vehicle or the second propulsion-generating vehicle, and wherein the one or more processors are configured to prevent the movement of the at least one of the first propulsion-generating vehicle or the second propulsion-generating vehicle toward the object based on the sensor data (¶0104, “if the identification module 506 (shown in FIG. 5) is able to identify a section of the route 102 as being damaged from the inspection signature obtained by the leading sensor 108A, then the sensing system 200 can take one or more remedial actions, such as slowing or stopping movement of the vehicle system 100, communicating a warning to one or more other vehicle systems”).
	Accordingly, it would have been obvious to an ordinary skilled person in the art prior to the filing date of the application to have modified the vehicle system of controlling multiple vehicles as disclosed by Cooper by incorporating the step of obtaining data from sensor indicative of object ahead a taught by Cooper in order to enhance the safety of the locomotive by alerting operators of possible or imminent crash. 
	Regarding claim 9, Cooper discloses wherein the one or more processors are configured to automatically control movement of the first propulsion-generating vehicle according to the first movement operational setting, -40-316427-US-2 (552-536US2) wherein the onboard communication device is configured to communicate the one or more of the second signal or the third signal to the second propulsion-generating vehicle for automatic control of movement of the second propulsion-generating vehicle according to the second movement operational setting (¶0034, “when a remote data signal is received by the remote wireless communication device 206, the communication device 206 conveys the signal to the controller 210. In response, if the remote data signal is a control signal to decrease the speed of the vehicle system 202, the controller 210 is configured to signal the propulsion system 214 to increase braking efforts accordingly”,¶0051, “ the default communication mode is off-board… shows the types of signals received by the remote wireless communication device 206 and the communication mode of the remote device 206 over a period of time ”. FIG. 3 shows different signals being received i.e. remote, local, (¶0051 and FIG. 3 show how the wireless devices transmits different signals based on the communication mode and received signals. For example, when remote and local signals are received, the wireless devices only transmits remote signals from t0 to t3, and when local signals are received from t3 to t4, the devices transmits local signals, and when local and remote signals are received from t4 tot5, the device only transmits remote signals. Examiner construes FIG. 3 an ¶0051 such that the signals being transmitted based on the received signals, ¶0057, “Using the remote communication device 106 to communicate local signals between propulsion-generating vehicles 104 disposed along the vehicle system”, FIG. 1 shows propulsion generating vehicles 104A-104C that are separate from each other, ¶0024, “ local data signals are communicated between propulsion-generating vehicles 104 on the vehicle system 102. The local data signals may contain embedded control signals to coordinate tractive efforts and braking efforts among the propulsion-generating vehicles 104”, ¶0034, “ In response, if the remote data signal is a control signal to decrease the speed of the vehicle system 202, the controller 210 is configured to signal the propulsion system 214 to increase braking efforts accordingly”, ¶041, “When the remote wireless communication device 206 is in the onboard communication mode, .. the remote wireless communication device 206 may transmit a first type of local data signal while the local wireless communication device 208 transmits a second type, and each type may be used by the controller 210 to control different operations of the propulsion-generating vehicle 204”, FIG. 4, step 402, “listen for remote signals”, step 412, “use local signals to control operations of vehicle system”).
	Cooper (2016/0009300) teaches wherein the first signal is configured to instruct the first propulsion-generating vehicle to move in a first direction and the one or more of the second signal or the third signal is configured to instruct the second propulsion-generating vehicle to concurrently move in an opposite, second direction (¶0010).
	Accordingly, it would have been obvious to an ordinary skilled person in the art prior to the filing date of the application to have modified the vehicle system of controlling multiple vehicles as disclosed by Cooper by incorporating the step of obtaining data from sensor indicative of object ahead a taught by Cooper in order to enhance the safety of the locomotive by alerting operators of possible or imminent crash. 
	Claim 15 is rejected using the same art and rationale used to reject claim 6.
.

Claims 7, 8 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper (2014/0188307) in view of Schroeck (8,768,544).

	Regarding claim 7, Cooper does not explicitly disclose wherein the one or more processors are configured to receive a request from one or more of the first off-board control unit or a second off- board control unit to switch remote control of the second propulsion-generating vehicle from the first off-board control unit to the second off-board control unit.
	 Schroeck teaches wherein the one or more processors are configured to receive a request from one or more of the first off-board control unit or a second off- board control unit to switch remote control of the second propulsion-generating vehicle from the first off-board control unit to the second off-board control unit (abstract, first and second control modules, FIG. 4 shows switching between first and second control module to control the vehicles).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art prior to the filing date of the application to have modified the vehicle system of controlling multiple vehicles as disclosed by Cooper by incorporating the step of switching between control units a taught by Schroeck  in order to reduce fuel consumed by locomotive. 
	Regarding claim 8, Schroeck teaches wherein the second off-board control unit is configured to be controlled from a location off-board both the first propulsion-generating vehicle and the second propulsion-generating vehicle (FIG. 1 shows control modules mounted on vehicle 106 and controlling the rest of the vehicles. Thus, the controlled vehicles i.e. 108 are controlled by off-board modules mounted on vehicle 106).

	Claim 16 is rejected using the same art and rationale used to reject claim 7.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (2014/0188307) in view of Lawry (2014/0365098).

	Regarding claim 18, Cooper does not explicitly disclose wherein the first propulsion-generating vehicle is disconnected from the second propulsion-generating vehicle.
	 Lawry teaches wherein the first propulsion-generating vehicle is disconnected from the second propulsion-generating vehicle (¶0044, “By operating the leading and trailing vehicle consists in a different manner, tensile forces at the mechanical couplers that connect adjacent vehicles may be reduced. Accordingly, different propulsion-generating vehicles or different vehicle consists of a single vehicle system may operate asynchronously or independent from each other. This may also be referred to as operating according to an asynchronous mode, independent mode, or decoupled mode”).
	Accordingly, it would have been obvious to an ordinary skilled person in the art prior to the filing date of the application to have modified the vehicle system of controlling multiple vehicles as disclosed by Cooper by incorporating the step of disconnecting vehicles a taught by Lawry  in order to improve the dynamic controllability of the locomotive during unpredictable events that may occur during the trip or undesired conditions along the route that require deviating from the operating plan.  

	Lawry teaches wherein the first propulsion-generating vehicle is disconnected from the second propulsion-generating vehicle (¶0044, “By operating the leading and trailing vehicle consists in a different manner, tensile forces at the mechanical couplers that connect adjacent vehicles may be reduced. Accordingly, different propulsion-generating vehicles or different vehicle consists of a single vehicle system may operate asynchronously or independent from each other. This may also be referred to as operating according to an asynchronous mode, independent mode, or decoupled mode”).
	Accordingly, it would have been obvious to an ordinary skilled person in the art prior to the filing date of the application to have modified the vehicle system of controlling multiple vehicles as disclosed by Cooper by incorporating the step of disconnecting vehicles a taught by Lawry  in order to improve the dynamic controllability of the locomotive during unpredictable events that may occur during the trip or undesired conditions along the route that require deviating from the operating plan.  
	Regarding claim 20, Cooper discloses wherein the controller is configured to automatically change the movement of the second propulsion-generating vehicle responsive to receiving the one or more of the second signal or the third signal from the off-board control unit (¶0051, “ the default communication mode is off-board… shows the types of signals received by the remote wireless communication device 206 and the communication mode of the remote device 206 over a period of time ”. FIG. 3 shows different signals being received i.e. remote, local, ¶0057, “Using the remote communication device 106 to communicate local signals between propulsion-generating vehicles 104 disposed along the vehicle system”, FIG. 1 shows propulsion generating vehicles 104A-104C that are separate from each other, ¶0024, “ local data signals are communicated between propulsion-generating vehicles 104 on the vehicle system 102. The local data signals may contain embedded control signals to coordinate tractive efforts and braking efforts among the propulsion-generating vehicles 104”, ¶0034, “ In response, if the remote data signal is a control signal to decrease the speed of the vehicle system 202, the controller 210 is configured to signal the propulsion system 214 to increase braking efforts accordingly”). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. RAJENDRAN (2015/0375764) discloses A wireless communication device of a vehicle system includes one or more antennas configured to be disposed onboard a first vehicle of the vehicle system, a first modem configured to be disposed onboard the first vehicle and to communicate a first wireless signal to one or more of a second vehicle of the vehicle system or an off-board device using the one or more antennas, and a second modem configured to be disposed onboard the first vehicle and to communicate a second wireless signal to the one or more of the second vehicle or the off-board device using the one or more antennas (abstract). 
Skaaksrud (2015/0349917) discloses Methods and node devices for adaptively communicate within a wireless node network. In one method, a first node generates an advertising message in a first format, and then broadcasts the advertising message in the first format when in a first state (abstract).
Woo (2013/0006443) discloses A control system for rail vehicles includes an operator control unit in communication with an on-board transceiver housed in a rail vehicle. The operator control unit includes a selector manually movable to a plurality of pre-determined positions each position corresponding to one of at least the following modes of operation: FORWARD, REVERSE, and COAST, such that for each pre-determined position of the selector, the operator control unit sets the off-board control unit to the corresponding mode of operation (abstract).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535. The examiner can normally be reached mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDHWAN K MAWARI/Primary Examiner, Art Unit 3667